Citation Nr: 0527167	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, 
including porphyria cutanea tarda, either directly or as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1967, 
with confirmed service in the Republic of Vietnam through 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for porphyria 
cutanea tarda (PCT) on a direct basis, or as secondary to 
exposure to herbicides, based on his service in Vietnam.  

The Board notes that PCT is characterized by liver 
dysfunction and photosensitive cutaneous lesions, with 
bullae, hyperpigmentation, and scleroderma-like changes in 
the skin.  See Stedman's Medical Dictionary, 27th Edition, (c) 
2000, at 1428.  In service, the veteran was treated for 
perioral dermatitis of the lips and mouth, which was said to 
be triggered by exposure to sun.  It was alternatively 
referred to as herpes simplex and Candida chelilitis.  Since 
service, the veteran has had numerous liver problems, 
treatment for rashes, and in May 2000, received a diagnosis 
of PCT after seeking treatment for blisters and sores on his 
hands.  He now alleges that the treatment in service was an 
early symptom of his later diagnosed PCT. 

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2004); see also Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  In this 
case, the veteran's file has not been reviewed by a physician 
for the express purpose of rendering an opinion about the 
etiology of his PCT, despite having treatment in service for 
a disorder similar to the manifestations of the current 
disability.   The Board finds that such a medical opinion is 
required. 

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
veteran's claims folder to a VA physician for 
an opinion based on the record.  The examiner 
is requested to review the claims folder in 
order to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more) that the veteran's 
current disability of porphyria cutanea tarda 
(PCT), or any other current skin condition, 
was first manifested in service.  Specific 
attention is invited to the August 1966 
service medical record (SMR) documenting 
perioral dermatitis; December 1966 to January 
1967 SMRs indicating treatment for rashes; 
and, the May 2000 VA outpatient record 
diagnosing PCT. 

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

